This opinion was filed for record ~
                                                            at B~Q?tWJ on ,Mq~J '20l:...).

                                                                 Q~~
                                                               Y~onald R. Carpen ir'
                                                                  Supreme Court Clark


           IN THE SUPREME COURT OF THE STATE OF WASHINGTON


STATE OF WASHINGTON,                            )
                                                )
                        Respondent,             )                No. 88913-9
                                                )
      v.                                        )                  EnBanc
                                                )
EDWARD MICHAEL GLASMANN,                        )
                                                )             MA_Y_0_7_20_15_ _
                                                      Filed _ _
              Petitioner.                       )
____________________________)


      OWENS, J. -       The Washington and United States Constitutions prohibit the

government from placing persons in double jeopardy, meaning that the government

cannot prosecute a person twice for the same offense. U.S. CONST. amend. V; WASH.

CONST. art. I, § 9. Our case law firmly establishes that if ( 1) the State charges a

person with greater and lesser offenses and the jury is unable to agree regarding the

greater offense but finds the defendant guilty of the lesser offense and (2) the

defendant's conviction for the lesser offense is reversed on appeal, then the State may

retry the defendant for the greater offense without violating double jeopardy. State v.

Daniels, 160 Wash. 2d 256, 265, 156 P.3d 905 (2007) (Daniels I), adhered to on recons.,

165 Wash. 2d 627, 628, 200 P .3d 711 (2009) (Daniels II). In this case, Edward Michael
State v. Glasmann
No. 88913-9


Glasmann asks us to reconsider the Daniels decisions because our approach now

differs from the Ninth Circuit Court of Appeals' approach. We will overturn our

precedent only when someone shows that it is incorrect and harmful. Since Glasmann

has not made that showing regarding the Daniels decisions, we see no reason to

overturn them.

                                         FACTS

       The State charged Glasmann with first degree assault, first degree attempted

robbery, first degree kidnapping, and obstruction of a law enforcement officer. At

trial, the trial court instructed the jury on lesser offenses for each of the charges except

obstruction of a law enforcement officer. For each potential offense, the trial court

provided the jury with a different verdict form, and it instructed the jury that for the

verdict forms containing the greater charges, "[i]fyou unanimously agree on a verdict,

you must fill in the blank provided [on the verdict form] the words 'not guilty' or the

word 'guilty,' according to the decision you reach. If you cannot agree on a verdict,

do not fill in the blank provided [on the verdict form]." Clerk's Papers at 52. The

instruction went on to state, "If you find the defendant not guilty of the [higher crime],

or if after full and careful consideration of the evidence you cannot agree on that

crime, you will consider the [relevant lesser crime]." !d. at 52-53.

       The jury left the verdict forms blank for first degree assault and first degree

attempted robbery and instead convicted Glasmann of second degree assault and



                                             2
State v. Glasmann
No. 88913-9


second degree attempted robbery. The jury also convicted Glasmann of first degree

kidnapping and obstructing a law enforcement officer.

       Subsequently, Glasmann filed a personal restraint petition alleging

prosecutorial misconduct. We held that the prosecutor committed misconduct by

using an inflammatory slideshow during closing argument, reversed Glasmann's

convictions, and remanded for a new trial. In re Pers. Restraint ofGlasmann, 175
Wash. 2d 696, 714, 286 P.3d 673 (2012). The State refiled all of the original charges.

Glasmann objected to being retried for first degree assault and first degree attempted

robbery on double jeopardy grounds. The trial court denied his objection based on

Daniels I. We granted direct discretionary review.

                                        ISSUE

       Should we overturn our established rule that allows the State to retry a

defendant on a charge on which the jury was previously unable to agree?

                                         ANALYSIS

       1. Double Jeopardy and Our Jurisprudence Regarding Implied Acquittals

       The United States Constitution provides that no person shall "be subject for the

same offense to be twice put in jeopardy of life or limb." U.S. CONST. amend. V.

Our state constitution prohibits persons from being "twice put in jeopardy for the

same offense." WASH. CONST. art. I, § 9. We interpret our state's double jeopardy




                                            3
State v. Glasmann
No. 88913-9


provision identically to the federal provision. State v. Schoel, 54 Wash. 2d 388, 391, 341

P.2d481 (1959).

       In general, we find a double jeopardy violation "where (1) jeopardy has

previously attached, (2) that jeopardy has terminated, and (3) the defendant is in

jeopardy a second time for the same offense in fact and law." State v. Ervin, 158
Wash. 2d 746, 752, 147 P.3d 567 (2006). Here, only whether jeopardy has terminated is

at issue.

       "[I]t has long been settled under the Fifth Amendment that a verdict of acquittal

is final, ending a defendant's jeopardy." Green v. United States, 355 U.S. 184, 188,

78 S. Ct. 221, 2 L. Ed. 2d 199 (1957). The United States Supreme Court has said that

a jury's silence can also act as an implied acquittal terminating jeopardy in two

circumstances. !d. at 190-91. First, jeopardy terminates as to a greater offense when

a jury convicts a defendant of a lesser included offense but is silent regarding the

greater offense. !d. Second, a defendant's jeopardy on a greater charge ends "when

the first jury '[is] given a full opportunity to return a verdict' on that charge and

instead reache[s] a verdict on the lesser charge." Price v. Georgia, 398 U.S. 323, 329,

90S. Ct. 1757, 26 L. Ed. 2d 300 (1970) (quoting Green, 355 U.S. at 191).

       However, silence does not terminate jeopardy when the record indicates that

the jury failed to agree on a verdict. Ervin, 15 8 Wash. 2d at 7 57. In Ervin, the trial court

instructed the jury regarding aggravated first degree murder and lesser included



                                             4
State v. Glasmann
No. 88913-9


offenses (including attempted first degree murder), and used multiple verdict forms

and the same "unable to agree" jury instructions used in this case. !d. at 749-50. The

trial court instructed the jury that if it unanimously agreed on a verdict for first degree

murder, it should fill in the verdict form. !d. The trial court went on to instruct the

jury that only if it could not agree on a verdict for first degree murder should it leave

the verdict form blank and instead consider the lesser offenses. !d. The jl_!ry left the

verdict form blank for first degree murder and attempted first degree murder, and

instead convicted Ervin of second degree murder. !d. at 750-51. On appeal, the Court

of Appeals vacated Ervin's conviction because of new case law that affected the

conviction, and the State subsequently refiled the aggravated first degree murder and

attempted first degree murder charges. !d. at 7 51. We held that double jeopardy did

not bar retrial on those charges because the record indicated that the jury failed to

agree on a verdict for them and thus the jury could not have silently acquitted Ervin of

them. !d. at 756-57. We reasoned that "the blank verdict forms indicate[d] on their

face that the jury was unable to agree" because ( 1) the trial court gave the jury the

"unable to agree" instructions, (2) "juries are presumed to follow the instructions

provided," and (3) the jury did not write in "not guilty" on the verdict forms for the

greater charges-instead, it left the forms blank. !d.

       We reaffirmed Ervin in Daniels I. In Daniels I, the State charged Daniels with

homicide by abuse and second degree murder. 160 Wash. 2d at 260. As in Ervin, the



                                              5
State v. Glasmann
No. 88913-9


trial court gave the jury the "unable to agree" instruction, telling the jury that if it

could not agree on a verdict for homicide by abuse, it should leave that verdict form

blank and instead consider second degree murder. !d. The jury left the homicide by

abuse verdict form blank and instead convicted Daniels of second degree murder. !d.

The Court of Appeals reversed Daniels's conviction because of new case law that

affected her conviction. !d. at 261. We allowed the prosecutor to reinstate the

homicide by abuse charge on retrial and reaffirmed Ervin, finding that because the

blank verdict form indicated on its face that the jury was unable to agree regarding

homicide by abuse, double jeopardy did not bar the State from retrying Daniels on

that charge. !d. at 264-65.

       Around the time we decided Daniels I, the Ninth Circuit came to the opposite

conclusion about the conclusions that can be drawn from a blank verdict form when a

jury is given an "unable to agree" instruction in Brazzel v. Washington, 491 F.3d 976

(9th Cir. 2007). In that case, the State charged Brazzel with, among other charges,

attempted first degree murder and the lesser alternative charge of first degree assault.

!d. at 979. The trial court gave the jury the "unable to agree" instruction discussed

above, instructing the jury that if it unanimously agreed on a verdict for attempted

first degree murder, it must fill in the verdict form. !d. at 979-80. The jury was

further instructed that only if it could not agree on a verdict for attempted first degree

murder should it leave the form blank. !d. The jury left the verdict form blank for



                                               6
State v. Glasmann
No. 88913-9


attempted first degree murder and instead convicted Brazzel of first degree assault.

!d. at 979.

       After Brazzel's case was remanded for a new trial and the prosecutor reinstated

the attempted first degree murder charge, the Ninth Circuit found that double jeopardy

barred the State from retrying Brazzel on that charge. !d. at 979, 984-85. The Ninth

Circuit found that the jury's inability to reach a verdict '"after full and careful

deliberation on the charge of attempted murder in the first degree' ... was an implied

acquittal." Id. at 984 (quoting the trial court's instructions). The Ninth Circuit

reasoned that the jury must be '"genuinely deadlocked'" about the verdict in order for

the State to avoid the double jeopardy bar on retrial, and "[g]enuine deadlock is

fundamentally different from a situation in which jurors are instructed that if they

'cannot agree,' they may compromise by convicting of a lesser alternative crime, and

they then elect to do so without reporting any splits or divisions when asked about

their unanimity." Id. (quoting Arizona v. Washington, 434 U.S. 497, 509, 98 S. Ct.
824, 54 L. Ed. 2d 717 (1978)).

       Although the Ninth Circuit's decisions are not binding on this court, we

reconsidered Daniels I in light of Brazzel. Daniels II, 165 Wash. 2d at 628 (Madsen, J.,

concurring). We chose to "adhere to our prior published opinion." Id. Glasmann




                                              7
State v. Glasmann
No. 88913-9


asks us to again reconsider Daniels I. 1 As explained below, we again adhere to

Daniels I.

       2. Glasmann Does Not Demonstrate that Daniels I Is Incorrect and Harmful

       We will abandon precedent only if it is clearly shown to be incorrect and

harmful. In re Rights to Waters of Stranger Creek, 77 Wash. 2d 649, 653, 466 P.2d 508

(1970). Glasmann argues that Daniels I is both. First, he claims that it is incorrect

because it is inconsistent with the holding of the United States Supreme Court that

"[j]eopardy terminates when the jury is dismissed without returning a verdict despite

having a full opportunity to do so." Pet'r's Br. at 14 (citing Green, 355 U.S. at 191).

Second, he argues Daniels I is harmful because it "interposes an unnecessary and

burdensome step on defendants" to seek federal review in order to avoid being retried

on the same charges. Id. at 18. Neither ofGlasmann's arguments are persuasive.

First, the Supreme Court precedent that Glasmann cites does not involve an analogous

"unable to agree" jury instruction and thus the core reasoning from those cases is

inapplicable here. Second, the fact that defendants can obtain relief in federal court



1
  The dissent argues that Daniels I does not control this case, but Daniels I clearly held
that if the State charges a person with greater and lesser offenses and the jury is unable to
agree regarding the greater offense, the State may retry the defendant for the greater
offense without violating double jeopardy. 160 Wash. 2d at 264-65. Even Glasmann agrees
that our Daniels decisions control-he argues that we "[s]hould [r]econsider ... State v.
Daniels." Pet'r's Br. at 5 (underline omitted). To the extent the dissent disagrees with
the Daniels decisions and Ervin, it should engage in an incorrect and harmful analysis, as
discussed below. In re Rights to Waters of Stranger Creek, 77 Wash. 2d 649, 653, 466 P.2d
508 (1970).

                                              8
State v. Glasmann
No. 88913-9


only underscores how Daniels I is not harmful. We will address each argument

further in turn.

       First, Daniels I is not inconsistent with Green and Price, the United States

Supreme Court precedent about implied acquittals on which Glasmann relies. The

core reasoning from Green and Price does not apply here because those cases did not

involve "unable to agree" instructions. See Green, 355 U.S. at 185; Price, 398 U.S. at

324. Rather, in Green, the trial court merely "instructed the jury that it could find

Green guilty of arson under the first count and of either (1) first degree murder or (2)

second degree murder under the second count." 355 U.S. at 185. The jury convicted

Green of arson and second degree murder, but the "verdict was silent on [first degree

murder]." Id. at 186. After the prosecutor reinstated the first degree murder charge

on retrial, the Court reasoned that it was a double jeopardy violation because the jury

impliedly acquitted Green of first degree murder by staying silent on that charge in its

verdict. Id. at 190. The Court bolstered its assumption of the jury's intent by stating

that the jury "was given a full opportunity to return a verdict and no extraordinary

circumstances appeared which prevented it from doing so. Therefore[,] ... Green's

jeopardy for first degree murder came to an end when the jury was discharged." !d. at

191. The Court summed up its reasoning by saying, "In brief, we believe this case

can be treated no differently, for purposes of former jeopardy, than if the jury had




                                             9
State v. Glasmann
No. 88913-9


returned a verdict which expressly read: 'We find the defendant not guilty of murder

in the first degree but guilty of murder in the second degree."' !d.

       Here, because of the specific jury instructions about how the jury was to

indicate a conviction or acquittal and how it was to indicate a failure to agree, we

cannot reasonably conclude that the jury acquitted Glasmann. The jury was

specifically instructed that if it unanimously agreed on a verdict, it was required to fill

in the blank on the verdict form. However, if it could not agree on a verdict, it was

instructed to leave the form blank. Given those instructions, the jurors leaving the

verdict form blank necessarily meant that they were genuinely deadlocked on the

charge. Unlike Green, here the jury's verdict form can be treated no differently than

if the jury had returned a verdict that expressly read, "We were unable to agree on a

verdict for first degree assault and first degree attempted robbery, but we find

Glasmann guilty of second degree assault, second degree attempted degree robbery,

first degree kidnapping, and obstructing a law enforcement officer." 2

       Thus, Glasmann fails to show how Daniels I is incorrect-the United States

Supreme Court precedent on which he relies is consistent with our case law.



2
  The dissent argues that our holding takes away from the trial judge's role in declaring
mistrials, but the dissent's argument ignores the practical reality facing trial court judges
in these kinds of situations. In these situations (where a jury convicts on a lesser charge
while leaving the verdict form blank for the greater charge after receiving the "unable to
agree" instructions), a trial judge could do nothing other than find that the jury agrees as
to the lesser charge but is unable to agree as to the greater charge. Thus, the dissent's
concern is unwarranted.

                                              10
State v. Glasmann
No. 88913-9


Additionally, we are unpersuaded by the Ninth Circuit's decision in Brazzel that a jury

leaving a verdict form blank in this scenario amounts to an implied acquittal because

being "unable to agree" is different from the genuine deadlock necessary for a

mistrial. The Supreme Court decision on which the Ninth Circuit relies, Washington,

uses the phrase "unable to reach a verdict" interchangeably with a jury being

"genuinely deadlocked." 434 U.S. at 509. No United States Supreme Court opinion

addresses a scenario in which the jury is specifically instructed to indicate that it is

 unable to agree by leaving the verdict form blank. We find that permitting the State to

 retry Glasmann in this scenario is consistent with the long-standing rule that "the jury

 [being] unable to reach a verdict [is] ... the classic basis for a proper mistrial." 3 Id.

        Second, Glasmann fails to show that Daniels I is harmful. The only harm

 Glasmann identifies is that because our precedent conflicts with Ninth Circuit

 precedent, he must file in federal court to obtain relief. Although we recognize that a

 defendant who wishes to obtain relief will face the burden of filing in federal court,

 we find that degree of harm insufficient to overturn our precedent. It would




 3
    The dissent also argues that our holding defies the public policy goal of reducing
  mistrials, as discussed in State v. Labanowski, 117 Wash. 2d 405, 816 P.2d 26 (1991), but
  the dissent fails to recognize the unique procedural postures in which these kinds of cases
  arise. In these cases, procedurally, the jury has already agreed to convict the defendant of
  a lesser charge at the trial level (thus avoiding a mistrial). Our holding applies only if an
  appellate court reverses the conviction for the lesser charge and remands for retrial.
  Thus, our holding in no way conflicts with the Labanowski efficiency concerns. !d. at
. 420.

                                               11
State v. Glasmann
No. 88913-9


undermine our role as an independent state court in our system of federalism if we

overturned our precedent simply because it conflicted with a Ninth Circuit decision.

Accordingly, Glasmann does not demonstrate that Daniels I is harmful.

                                    CONCLUSION

       In Daniels I, we reiterated that if the State charges a person with greater and

lesser offenses and the jury is unable to agree regarding the greater offense, the State

may retry the defendant for the greater offense without violating double jeopardy.

Daniels I, 160 Wash. 2d at 264-65. Glasmann fails to demonstrate that the Daniels

decisions are incorrect and harmful. Accordingly, we adhere to our precedent and

affirm the trial court.




                                            12
State v. Glasmann
No. 88913-9




                    13
State v. Glasmann (Edward Michael)




                                    No. 88913-9




      STEPHENS, J. (dissenting)-The majority frames the issue here as whether

we should overrule our prior case, State v. Daniels, 160 Wash. 2d 256, 156 P.3d 905

(2007) (Daniels I), superseded by 165 Wash. 2d 627, 200 P.3d 711 (2009) (Daniels II).

I disagree. This case turns on an issue the Daniels decisions did not consider, much

less decide. We need not overrule any precedent.

      The majority misreads the Daniels decisions to hold that when a jury that is

given an "unable to agree" instruction convicts the defendant on a lesser charge, the

jury is deemed to be genuinely deadlocked on the greater charge, amounting to a

mistrial. Majority at 6-7, 10. We did not hold this in the Daniels decisions. Indeed,

we said the exact opposite in State v. Ervin-the key case on which the Daniels

decisions relied. See State v. Ervin, 158 Wash. 2d 746, 757 n.lO, 147 P.3d 567 (2006).

Our holding in the Daniels decisions, as in Ervin, was limited to recognizing that a

jury's silence on a higher charge while using the unable to agree instruction confirms

the jury did not impliedly acquit the defendant of that charge. The question in this
State v. Glasmann (Edward Michael), 88913-9 (Stephens, J., Dissent)




case is different, namely, whether the jury's actions are equivalent to an automatic

mistrial.

       The majority breaks new ground today when it equates "unable to agree" with

an automatic mistrial. It creates the untenable situation where the jury instruction

we adopted for the very purpose of avoiding mistrials caused by hung juries, see

State v. Labanowski, 117 Wash. 2d 405, 420, 816 P.2d 26 (1991), actually requires a

mistrial whenever the jury relies on it. Further, the majority's holding fails to follow

the commands of the United States Supreme Court's jurisprudence in Green v.

United States, 355 U.S. 184, 78 S. Ct. 221, 2 L. Ed. 2d 199 (1957) and Arizona v.

Washington, 434 U.S. 497, 98 S. Ct. 824, 54 L. Ed. 2d 717 (1978). I would follow

Washington's long-standing rule that it is the trial judge who must determine if a

manifest necessity for a new trial exists because the jury is genuinely deadlocked.
434 U.S. at 503-17; see also State v. Jones, 97 Wash. 2d 159, 162-64, 641 P.2d 708

(1982) (relying on Washington and announcing the same rule). Contrary to the

majority's view, the jury cannot hang itself. Without a judicial finding of a manifest

necessity for retrial, jeopardy terminates upon entry of the jury's verdict on the lower

charge. Because no such judicial determination was made below, I would reverse

the Court of Appeals and hold the State may not retry Glasmann on the first degree

charges. Accordingly, I respectfully dissent.

                                           I

       There is no debate about the basic structure of the double jeopardy clause

analysis. I agree with the majority that "[w]e interpret our state's double jeopardy


                                           -2-
State v. Glasmann (Edward Michael), 88913-9 (Stephens, J., Dissent)




provision identically to the federal provision." Majority at 4 (citing State v. Schoel,

54 Wash. 2d 388, 391, 341 P.2d 481 (1959)). The clause prohibits retrial "'where (1)

jeopardy has previously attached, (2) that jeopardy has terminated, and (3) the

defendant is in jeopardy a second time for the same offense in fact and law."' !d.

(quoting Ervin, 158 Wash. 2d at 752). I also agree that the only question before us is

whether jeopardy has terminated in this case. !d. And I agree that a defendant's

acquittal terminates jeopardy. !d.

      But I disagree with the majority when it describes how acquittal terminates

jeopardy. In particular, the majority says the United States Supreme Court in Green

held that a jury's "silence can also act as an implied acquittal terminating jeopardy

in two circumstances." Majority at 4 (citing Green, 355 U.S. at 190-91). That is not

so. While Green did explain two circumstances that terminate jeopardy, only the

first circumstance is an "implied acquittal." Green's first rationale was that a jury

"implicit[ly] acquit[s]" on a higher charge when it convicts on a lower charge while

leaving the verdict on the higher charge blank. Green, 355 U.S. at 190-91. The

basic idea of this theory is that the jury did reach a verdict, despite the jury's silence,

and the court may in appropriate circumstances infer what the verdict was.

       Green's second rationale is quite different. It applies when a jury fails to

reach a verdict, either expressly or impliedly. Green holds that when the jury fails

to return a verdict and the jury is dismissed without the defendant's consent after the

jury has had "a full opportunity to return a verdict and no extraordinary

circumstances appeared which prevented it from doing so," jeopardy for the higher


                                            -3-
State v. Glasmann (Edward Michael), 88913-9 (Stephens, J., Dissent)




charge terminates "so that he could not be retried for that offense." !d. at 191 (citing

Wade v. Hunter, 336 U.S. 684, 69 S. Ct. 834, 93 L. Ed. 974 (1949) (holding retrial

is permissible only where a manifest necessity exists)).

      In this case, we must apply this framework to a jury's blank verdict arrived at

while using the unable to agree jury instructions we previously approved. In 1991,

this court endorsed unable to agree jury instructions as the correct statement of

Washington law on how a jury must transition between different degrees of crimes.

See Labanowski, 117 Wash. 2d at 414-15.             In doing so, we joined a minority of

jurisdictions. See State v. Davis, 266 S.W.3d 896, 906 (Tenn. 2008) (collecting cases

from 13 other jurisdictions to adopt this instruction). Under such instructions, the

jury is told that if, after full and careful consideration of the evidence, the jurors

cannot agree on the highest charge, the jury must consider the next lower charge.

Unable to agree instructions are a departure from traditional "acquittal first"

instructions, which tell the jury that it can reach a lesser-included crime only after it

unanimously acquits on the higher charge. See Labanowski, 117 Wash. 2d at 418 &

n.7. This court explained two benefits ofunable to agree instructions. First, unable

to agree instructions "allow[] the jury to correlate more closely the criminal acts with

the particular criminal conviction." Id. at 420. Second, unable to agree instructions

avoid costly retrials that are caused by hung juries, which are more likely in an

acquittal first regime. Id.




                                           -4-
State v. Glasmann (Edward Michael), 88913-9 (Stephens, J., Dissent)




                                            II

      As noted, this court has never decided the issue this case presents. The

unfortunate framing of the issue as whether to overrule the Daniels decisions

misunderstands the scope of our prior holdings. 1            The majority blends two

concepts-an implied acquittal (Green's first rationale) and the discharge of the jury

without a finding of manifest necessity for retrial (Green's second rationale)-under

the single heading of an "implied acquittal." But the two concepts are distinct: one

applies when a verdict has been implicitly reached, and the other applies when a

verdict has not been reached. See Price v. Georgia, 398 U.S. 323, 328-29, 90S. Ct.

1757, 26 L. Ed. 2d 300 (1970) (describing Green's two rationales as discrete). We

recognized this much in our unanimous Ervin opinion:

              Jeopardy may be terminated in one of three ways: ( 1) when the
       defendant is acquitted; (2) when the defendant is convicted and that
       conviction is final; and (3) when the court dismisses the jury without the
       defendant's consent and the dismissal is not in the interest of justice, see
       Green v. United States, 355 U.S. 184, 188, 78 S. Ct. 221, 2 L. Ed. 2d 199
       (1957) ("[A] defendant is placed in jeopardy once he is put to trial before a
       jury so that if the jury is discharged without his consent he cannot be tried
       again."). A hung jury is an unforeseeable circumstance requiring dismissal
       of the jury in the interest of justice. See Green, 355 U.S. at 188; State v.
       Jones, 97 Wash. 2d 159, 162, 641 P.2d 708 (1982) (finding that discharge has
       the same effect as acquittal '"unless such discharge was necessary in the
       interest of the proper administration of public justice"' (emphasis omitted)
       (quoting State v. Connors, 59 Wash. 2d 879, 883, 371 P.2d 541 (1962))).
158 Wash. 2d at 752-53 (emphasis added) (citations omitted). As Ervin recognized

without controversy, a defendant's jeopardy being terminated by acquittal is

       1
        The majority may have framed the issue this way because that is the primary
approach the parties take. However, courts are not confined by the parties' framing of an
issue when a controlling precedent exists, as is the case here. Maynard lnv. Co. v. McCann,
77 Wash. 2d 616, 623, 465 P.2d 657 (1970).

                                            -5-
State v. Glasmann (Edward Michael), 88913-9 (Stephens, J., Dissent)




analytically separate from his jeopardy being terminated by dismissal of the jury

absent an unforeseeable circumstance such as a hung jury. Today, the majority

ignores the distinction.

      The majority's blending of two distinct concepts is critical here because it

suggests a conflict in our precedent that does not exist. In Ervin, we resolved only

how Green's implied acquittal holding applies to unable to agree instructions. This

is clear because the opinion expressly states that the court is limiting its inquiry to

that sole theory. After the Ervin court summarized the three ways jeopardy can

terminate-i.e., (1) acquittal, (2) final conviction, and (3) dismissal of the jury not

in the interests of justice without an unforeseeable event such as a hung jury-we

explained that Ervin challenged his retrial only on the first ground. We disclaimed,

"Ervin does not contend that the jury was dismissed without his consent before

reaching a verdict or that the discharge of the jury was not in the interest ofjustice.

Rather, Ervin argues that the jury had, in fact, reached [an implied] verdict in regard

to him." Id. at 753 n.5 (first emphasis added). The court then analyzed whether a

jury's silence on a higher charge after using an unable to agree instruction constitutes

an implied acquittal, holding it does not. Id. at 753-57. This is because jurors are

presumed to follow the instructions and, thus, their silence means they did not

unanimously agree to acquit, so we cannot infer an implied acquittal. Id.

       I do not challenge the holding in Ervin, and we need not consider whether to

overrule that holding or the Daniels decisions. My point is that Ervin recognized

Green's second rationale as an independent method of terminating jeopardy, but then


                                          -6-
State v. Glasmann (Edward Michael), 88913-9 (Stephens, J., Dissent)




expressly acknowledged it would not decide how that method applies to unable to

agree instructions. Id. at 752-53 & n.5.

      In Daniels I, the court faced similar circumstances as in Ervin and as here but

again did not consider Green's second rationale. Instead, the court followed only

Ervin's holding on implied acquittal. Daniels I, 160 Wash. 2d at 264-65. It reasoned

that the "issue before us today is nearly identical to what we considered in Ervin"

and noted that during oral argument defense counsel "admitted we could find for

Daniels on this argument only if we reversed our unanimous decision in Ervin." Id.

at 264 & n.4. Because the defendant thus advocated only an implied acquittal theory,

Daniels I simply reiterated Ervin's reasoning on why there is not an implied acquittal

in these circumstances; the court did not analyze how Green's second rationale

applies to unable to agree instructions. See id. at 262-66. 2

       We granted a motion for reconsideration of Daniels I after the Ninth Circuit

issued Brazzel v. Washington, 491 F.3d 976 (9th Cir. 2007). In Brazzel, the Ninth

Circuit endorsed a lower court's prohibition of a defendant's retrial when the jury

was silent on the higher charge while using an unable to agree instruction, holding

that Green's second rationale forbade the retrial. Id. at 981-85. Upon the motion

for reconsideration, this court superseded its initial unanimous Daniels I decision

       2  The Daniels I opinion conspicuously lists only two headings for its double
jeopardy analysis: "1. There was no implied acquittal terminating jeopardy on Daniels's
homicide by abuse charge," and "II. There was no final conviction terminating jeopardy
on Daniels's second degree felony murder charge." Daniels I, 160 Wash. 2d at 262, 265
(capitalization omitted). But as we recognized in Ervin, there are three distinct methods of
terminating jeopardy: acquittal, conviction, and dismissal of the jury without a finding of
a manifest necessity for retrial. See supra p.6 (quoting Ervin, 158 Wash. 2d at 753). The
absence of a third heading confirms the limits of the holding in Daniels I.

                                            -7-
State v. Glasmann (Edward Michael), 88913-9 (Stephens, J., Dissent)




and issued fractured opmwns.          In the lead opmwn, four justices asserted,

"We ... adhere to our prior published opinion," without further explanation. Daniels

II, 165 Wash. 2d at 628 (lead opinion). The lead opinion offered no new analysis but

merely reissued the initial Daniels I opinion, which rested solely on rejecting an

implied acquittal theory. Because a fifth justice concurred with the lead opinion, the

result was to uphold the defendant's conviction. 3

       In order for the Daniels decisions to hold that unable to agree instructions

satisfy Green's second rationale (that after a jury is discharged, a defendant may be

retried only upon a finding of a mistrial), it would have been necessary to reexamine

our prior case law. Our cases have established that a mistrial may be granted only

. when the trial judge finds a manifest necessity for a new trial. Ervin, 158 Wash. 2d at

752-53 & 757 n.10; State v. Linton, 156 Wash. 2d 777, 784-85, 132 P.3d 127 (2006)

(lead opinion); Linton, 156 Wash. 2d at 791 (Sanders, J., concurring); Jones, 97 Wash. 2d

at 162-64; State v. Connors, 59 Wash. 2d 879, 883,371 P.2d 541 (1962); State v. Davis,

 190 Wash. 164, 166-67, 67 P.2d 894 (1937). The lead opinion in Daniels II did not

examine these cases, providing strong evidence that the court did not announce a

rule holding that a jury's silence after using an unable to agree instruction amounts

 to a manifest necessity for a new trial.




       3
          Daniels was subsequently granted federal habeas corpus relief. A United States
 District Court followed Brazzel and granted Daniels relief because her double jeopardy
 clause rights had been violated. Daniels v. Pastor, No. C09-5711BHS, 2010 WL 56041
 (W.D. Wash. Jan. 6, 2010).

                                            -8-
State v. Glasmann (Edward Michael), 88913-9 (Stephens, J., Dissent)




      In sum, our prior opinions-Ervin, Daniels I, and the lead opinion in Daniels

II upon reconsideration-did not address, much less resolve, the question of how

Green's second rationale applies to unable to agree instructions.           The court

considered only Green's first rationale of implied acquittal, holding a jury does not

impliedly acquit by remaining silent when using unable to agree instructions.

Whether Green's second rationale prohibits retrial after a jury fails to enter a verdict

on a higher charge while using an unable to agree instruction is an issue of first

impression before us today. For this reason, we need not engage in an analysis of

whether the Daniels decisions are incorrect and harmful and must be overruled.

                                          III

      Under the second rationale announced by the United States Supreme Court in

Green, the State cannot retry Glasmann on the first degree charges.            To hold

otherwise undermines the purpose of unable to agree instructions and conflicts with

controlling precedent on the protections of the double jeopardy clause.

       This court adopted the unable to agree instructions in Labanowski in 1991.
117 Wash. 2d at 423. Our concern was that traditional acquittal first instructions

resulted in too many hung juries. Id. at 420. We feared that when "unanimity is

required, the refusal of just one juror to acquit or convict on the greater charge

prevents the rendering of a verdict on the lesser charge and causes a mistrial even in

cases where the jury would have been unanimous on a lesser offense." !d. We found

these mistrials, common under acquittal first instructions, proved too costly. They

are "burdensome to defendants, victims, witnesses and the court system itself." Id.


                                           -9-
State v. Glasmann (Edward Michael), 88913-9 (Stephens, J., Dissent)




They "burden a defendant while allowing the State to benefit from 'dress

rehearsals'." Id. They "exact[] a heavy toll on both society and defendants by

helping to drain state treasuries, crowding court dockets, and delaying other cases

while also jeopardizing the interests of defendants due to the emotional and financial

strain of successive defenses." Id. To avoid such costly mistrials, we adopted the

unable to agree instructions, emphasizing that they would make mistrials less likely.

Id. at 420, 423.

      Today, the majority holds when the jury uses the unable to agree instructions

and enters a verdict on a lower charge, the result is, ipso facto, a genuine deadlock

that justifies a mistrial on the higher charge. This defies Labanowski. We adopted

the instructions to reduce mistrials, but now the majority interprets them to require

mistrials.   While the majority insists this serves "the Labanowski efficiency

concerns," majority at 11 n.3, it does not address the conundrum created by

essentially instructing the jury how to hang itself. 4

       In addition to subverting the reason we adopted unable to agree instructions

in the first place, the majority's view-that "the jurors leaving the verdict form blank

necessarily meant that they were genuinely deadlocked on the charge," majority at



       4
         The majority appears to believe its holding will not result in a mistrial unless the
State seeks to retry the defendant on a greater charge following reversal of a lesser charge
on appeal. See majority at 10 n.2, 11 n.3. But, it offers no principled reason why the blank
verdict on the higher charge is read differently immediately after trial than after reversal
on appeal. Under the majority's logic, it is clear that a mistrial automatically occurs on the
higher charge once the jury delivers its verdict in the original trial and a judge has no
discretion after that point to deny a motion for mistrial.

                                            -10-
State v. Glasmann (Edward Michael), 88913-9 (Stephens, J., Dissent)




10-ignores this court's case law and violates controlling United States Supreme

Court precedent.

      The United States Supreme Court in Green held retrial is prohibited when the

trial court dismisses the jury, without the defendant's consent, after the jury failed

to deliver a verdict and after the jury "was given a full opportunity to return a verdict

and no extraordinary circumstances appeared which prevented it from doing so."

Green, 355 U.S. at 191 (citing Wade, 336 U.S. 684 (holding retrial is permissible

only where a manifest necessity exists for doing so)); see also Price, 398 U.S. at

328-29 (quoting Green and describing its two rationales as discrete and binding).

The extraordinary circumstances that Green refers to is the same concept as when a

manifest necessity makes a new trial permissible, a doctrine first articulated in 1824.

See Wade, 336 U.S. at 689-90 (relying on United States v. Perez, 22 U.S. (9 Wheat.)

579, 579-80, 6 L. Ed. 165 (1824)). This doctrine is black letter law, and the textbook

example of its application is the trial judge ordering a retrial after finding a hung

jury. See, e.g., Richardson v. United States, 468 U.S. 317, 324, 104 S. Ct. 3081, 82
L. Ed. 2d 242 (1984) ("[W]e have constantly adhered to the rule that a retrial

following a 'hung jury' does not violate the Double Jeopardy Clause."); Jones, 97
Wash. 2d at 162-64. This court and the United States Supreme Court have consistently

held a hung jury occurs only when the trial judge exercises discretion and finds a




                                           -11-
State v. Glasmann (Edward Michael), 88913-9 (Stephens, J., Dissent)




high degree of necessity for a new trial because the jury is genuinely deadlocked.

Washington, 434 U.S. at 505-10; Jones, 97 Wash. 2d at 162-64.5

      Applying controlling authority, retrial of Glasmann on the higher charge is

prohibited. Many of Green's elements are indisputably satisfied. First, the jury

failed to deliver a verdict on the higher charge. It did not deliver an express acquittal,

see Clerk's Papers (CP) at 56, 60, or an implied acquittal, see Ervin, 158 Wash. 2d at

753-57; Daniels I, 160 Wash. 2d at 262-65. Second, the jury was dismissed without

the defendant's consent. 9 Verbatim Report of Proceedings (VRP) at 13. Third, the

jury was given a full opportunity to return a verdict; there is no suggestion otherwise

in the record, and the State conceded at oral argument that this element is satisfied. 6

       Thus, the only remaining element of Green is whether there was an

"extraordinary circumstance" that prevented the jury from reaching a verdict and


       5
          The majority asserts that the "core reasoning from Green and Price does not apply
here because those cases did not involve 'unable to agree' instructions." Majority at 9.
But, it fails to identify any part of the court's reasoning in Green and Price that turns on
this factual distinction. I fail to see how we can avoid the unambiguous, controlling
command from the United States Supreme Court: "[when] the jury was dismissed without
returning any express verdict on [the higher] charge and without [the defendant's]
consent," and when the jury "was given a full opportunity to return a verdict and no
extraordinary circumstances appeared which prevented it from doing· so," jeopardy
terminates. Green, 355 U.S. at 191; accord Price, 398 U.S. at 329. Unless the majority is
suggesting that a jury given an unable to agree instruction is thereby deprived of a full
opportunity to return a verdict-an unlikely proposition-the controlling legal principle is
the same. The United States Supreme Court gave no hint that this principle turns on how
the jury is instructed. Indeed, in Ervin this court recognized the applicability of the Green
framework even when unable to agree instructions are used. Ervin, 158 Wash. 2d at 752-53
(citing Green, 355 U.S. 184).
        6
          See CP at 98; VRP at 3-14; see also Wash. Supreme Court oral argument, State v.
Glasmann, No. 88913-9 (Oct. 23, 2014), at 33 min., 55 sec. through 34 min., 45 sec., audio
recording by TVW, Washington State's Public Affairs Network, available at
http://www.tvw.org.

                                            .-12-
State v. Glasmann (Edward Michael), 88913-9 (Stephens, J., Dissent)




would permit a retrial. 355 U.S. at 191. A hung jury is a classic example of an

extraordinary circumstance that justifies retrial. See, e.g., Richardson, 468 U.S. at

324; Jones, 97 Wash. 2d at 162-64. This court and the United States Supreme Court

have discussed at length the standard for allowing a new trial in such a circumstance,

concluding that the standard is that the trial judge must find the jury is genuinely

deadlocked. See Washington, 434 U.S. at 503-10; Jones, 97 Wash. 2d at 162-64

(relying on Washington and adopting its approach). The majority acknowledges this

is the standard but reasons that the 'jurors leaving the verdict from blank necessarily

meant that they were genuinely deadlocked on the charge" when they followed

unable to agree instructions. Majority at 10. The majority reasons this is correct

because Washington "uses the phrase 'unable to reach a verdict' interchangeably

with a jury being 'genuinely deadlocked."' Majority at 11 (quoting Washington,
434 U.S. at 509).

       This reasoning is misleading and inadequate. It is misleading because the

Court only once initially stated "the trial judge's beliefthat the jury is unable to reach

a verdict" is a proper basis for a mistrial; but then the Court engaged in an extended

discussion to establish that the proper standard is that the judge must find genuine

deadlock, never again using any other phrase. 434 U.S. at 509-10. It is inadequate

because the majority's view cannot account for Washington. That case, as well as

our opinion in Jones, establishes that the determination of whether a manifest

necessity has occurred to justify a retrial is solely within the trial judge's discretion,

not the jury's. Washington, 434 U.S. at 503-17; Jones, 97 Wash. 2d at 162-64.


                                           -13-
State v. Glasmann (Edward Michael), 88913-9 (Stephens, J., Dissent)




      In Washington, the prosecution sought and was granted a mistrial based on

defense counsel's improper comment during opening statements. 434 U.S. at 498.

The question presented was simply "whether the record reflects the kind of

'necessity' for the mistrial ruling that will avoid a valid plea of double jeopardy."

!d. The court took the opportunity to describe the trial judge's nuanced, highly

sensitive decision of whether to grant a mistrial. !d. at 503-17. The trial judge's

decision is sensitive because the defendant's "'valued right to have his trial

completed by a particular tribunal"' hangs in the balance. !d. at 503 (quoting Illinois

v. Somerville, 410 U.S. 458, 466, 93 S. Ct. 1066, 35 L. Ed. 2d 425 (1973)). The

"reasons why this 'valued right' merits constitutional protection" include that the

second prosecution "increases the financial and emotional burden on the accused,"

"prolongs the period in which he is stigmatized by an unresolved accusation of

wrongdoing," and "may even enhance the risk that an innocent defendant may be

convicted," such as when the prosecutor uses the first trial as a trial run of his case

and adjusts the second case accordingly. !d. at 503-04. Because the "danger of such

unfairness to the defendant exists whenever a trial is aborted before it is completed,"

id. at 504, the rule is that for the prosecutor to justify a mistrial, "the prosecutor must

shoulder the burden ofjustifying the mistrial," and "[h]is burden is a heavy one," id.

at 505. "The prosecutor must demonstrate 'manifest necessity' for any mistrial .... "

!d.

       The court then provided guidance for trial judges applying the manifest

necessity standard. It held that while "necessity" cannot be interpreted in a literal


                                           -14-
State v. Glasmann (Edward Michael), 88913-9 (Stephens, J., Dissent)




sense, the prosecutor must prove, and the trial judge must find, a "high degree" of

necessity. !d. at 506. The court surveyed various situations in which the question

of manifest necessity may arise and then provided guidance on the precise situation

before us-how a trial court should decide whether to grant a mistrial for a hung

jury. See id. at 509-10. In that situation, the court reasoned that "there are especially

compelling reasons for allowing the trial judge to exercise broad discretion in

deciding whether or not 'manifest necessity' justifies a discharge of the jury." Id. at

509. That is because in determining whether a jury is hung, there are sensitive,

countervailing values at stake. "On the one hand, if [the trial judge] discharges the

jury when further deliberations may produce a fair verdict, the defendant is deprived

of his 'valued right to have his trial completed by a particular tribunal.'" !d. But, if

the trial judge "fails to discharge a jury which is unable to reach a verdict after

protracted and exhausting deliberations, there exists a significant risk that a verdict

may result from pressures inherent in the situation rather than the considered

judgment of all the jurors." !d. Thus, the court held that a "trial judge's decision to

declare a mistrial when he considers the jury deadlocked is therefore accorded great

deference by a reviewing court." Id. at 510.

       As did the United States Supreme Court, we previously trusted and

empowered trial judges to manage the delicate question of when a mistrial must be

granted for a hung jury. See Jones, 97 Wash. 2d at 162-64 (relying on Washington,

discussing the factors a trial judge may consider when declaring a mistrial for a hung

jury, and concluding that "[i]t is well established that a trial judge should be allowed


                                           -15-
State v. Glasmann (Edward Michael), 88913-9 (Stephens, J., Dissent)




broad discretion in deciding whether the circumstances justify a discharge of the

jury" and that such decisions are reviewed with "[g]reat deference").            That is

because, among other good reasons, the trial judge has superior knowledge of the

evidence presented in the case; has the best ability to approximate how difficult it

would be to resolve disputes in the case; and has the best appreciation of the delicate,

countervailing interests that are at stake any time a trial is aborted and restarted. See

id.
      Today, the majority takes that role away from the trial judge. The majority

holds that a jury following an unable to agree instruction may hang itself. Under the

majority's view, the jury may, without unanimity, declare itself finished deliberating

on a charge. This is not the system of justice that Washington or Jones envisions. It

is the trial judge's decision whether the state has shouldered its heavy burden to

demonstrate to the trial judge, who exercises his or her wide discretion in the

circumstances of the case he or she knows best, that a manifest necessity exists to

justify a new trial. Appellate courts review this decision with "great deference."

Washington, 434 U.S. at 510; Jones, 97 Wash. 2d at 163.

       The majority's rule undermines the trial court's ability to exercise its

discretion. Washington recognizes that the trial judge may need to push back on the

jury's declaration that it is unable to agree because "if he discharges the jury when

further deliberations may produce a fair verdict, the defendant is deprived of his

'valued right to have his trial completed by a particular tribunal."' 434 U.S. at 509.

The jury is in no position to balance the competing interests. It is the trial judge who


                                           -16-
State v. Glasmann (Edward Michael), 88913-9 (Stephens, J., Dissent)




may, with knowledge of the particular case, reqmre the jurors to continue

deliberating, if the judge suspects they have too quickly decided they are unable to

agree and thus have violated the defendant's right to have one complete trial.

Doubtlessly such decisions are delicate and difficult, but that is precisely why they

are trusted to the sound discretion of the trial judge.

      In light of the trial judge's critical role under Washington and Jones, the

majority's analysis of whether a manifest necessity exists to retry Glasmann on

higher charges is unpersuasive. The majority reasons that the 'jurors leaving the

verdict form blank necessarily meant that they were genuinely deadlocked on the

charge" when they followed unable to agree instructions. Majority at 10. That is

not enough.

       For starters, this court has already said precisely the opposite thing. After this

court in Ervin concluded the jury had not impliedly acquitted the defendant, we

explained the relationship between an implied acquittal and a manifest necessity for

a new trial:

              This is not to decide, however, that the jury's inability to agree on the
       greater charges is the equivalent of a mistrial on those charges. Unable to
       agree instructions instruct the jury to end deliberations on a greater charge
       and move to a lesser charge once disagreement on the greater charge has been
       established. Comparatively, state and federal jurisprudence establishes that
       a jury must be "genuinely deadlocked" before a mistrial can be declared.
       Therefore, an "unable to agree" verdict (or nonverdict) is not the equivalent
       of a "mistrial" on the charges upon which the jury was unable to agree.
158 Wash. 2d at 757 n.10 (emphasis added) (citations omitted) (citing Washington, 434
U.S. at 509; Jones, 97 Wash. 2d at 164). The majority has no answer to this passage.



                                             -17-
State v. Glasmann (Edward Michael), 88913-9 (Stephens, J., Dissent)




It does not suggest that Ervin is incorrect and harmful in recognizing the difference

between a jury that is unable to agree and one that is genuinely deadlocked. Yet,

today, the majority holds precisely the opposite of Ervin, stating that the 'jurors

leaving the verdict form blank necessarily meant that they were genuinely

deadlocked on the charge." Majority at 10 (emphasis added).

      Moreover, the fundamental flaw in the majority's analysis is that Washington

and Jones aptly demonstrate, and for good reasons, that the finding of a manifest

necessity for a new trial is inherently a question for the trial judge. The jury does

not get to make that sensitive choice. While the jurors' informing the trial judge that

they are unable to agree (either by a note issued during ongoing deliberations or by

attempting to return a blank verdict on a higher charge) certainly is a relevant factor

in the judge's decision, whether to declare a mistrial is ultimately a judicial decision.

See Jones, 97 Wash. 2d at 164. Here, the trial judge did not find a manifest necessity

for a new trial after the jury returned its verdict. Nor did the State even seek a

mistrial on the higher charge.       As far as I can tell on appellate review, the

circumstances of this case do not suggests there was a manifest necessity for a new

trial. 7 But in any event, that is not an inquiry for an appellate court in the first

instance. There is no exercise of discretion here for us to review. Thus, under

Washington and Jones, the State has not shouldered its heavy burden to prove a

manifest necessity for a new trial by simply pointing to the implication from the

       7 The jury deliberated for three hours and four minutes. CP at 98. The jury did not
ask the court questions while deliberating. Id. The record does not reflect that anything
out of the ordinary occurred during the deliberations. Id.; 9 VRP at 3-14.

                                          -18-
State v. Glasmann (Edward Michael), 88913-9 (Stephens, J., Dissent)




jury's blank verdicts on the first degree charges that they were unable to agree. The

trial judge, not the jury, must make the ultimate finding of manifest necessity to

justify a retrial.

                                          IV

       I would recognize that the issue in this case is one of first impression for this

court and does not require us to overrule any precedent. I would hold that Green's

second rationale prohibits a retrial of Glasmann after the jury was silent on the higher

charge using unable to agree instructions and that there was no judicial finding of a

manifest necessity for a new trial as required under Washington and Jones. For these

reasons, I dissent.




                                          -19-
State v. Glasmann (Edward Michael), 88913-9 (Stephens, J. Dissent)




                                          -20-